Citation Nr: 1445340	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-33 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right foot condition.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a burn of the left arm.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Unfortunately, the Board was unable to produce a transcript of the proceeding because of difficulties with the recording system.  In an April 2014 letter, the Board informed the Veteran that a transcript of the hearing could not be prepared due to technical difficulties and provided the Veteran an opportunity to request another hearing.  The Veteran did not respond to the April 2014 letter.

A review of the record reflects that service connection for residuals of a burn of the left arm was previously denied in a May 1985 decision.  The Board notes that, even though the RO's January 2010 rating decision did not make a determination as to whether the Veteran had submitted new and material evidence and instead adjudicated the claim on the merits, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001).  Accordingly, the issue before the Board is characterized as an application to reopen a claim for service connection for residuals of a burn of the left arm.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Service Connection for Hearing Loss and Tinnitus

The Veteran was afforded a VA examination for hearing loss and tinnitus in December 2009.  The examination noted a positive history of noise exposure without protection.  The VA examiner provided a negative etiology opinion regarding hearing loss and tinnitus.  The examiner indicated that the opinion was based upon medical facts, configuration of hearing loss, review of the claims file and reported noise exposure.  

Service treatment records reflect that the Veteran reported complaints of ear pain and pressure.  In April 1968, the Veteran complained of pain and pressure in his ears, which occurred during flights.  The VA examiner did not address the 
in-service complaints regarding ear pain and pressure.  

Prior to November 1, 1967, audiometric tests for hearing by a service department were reported by a standard set by the American Standards Association (ASA).  Accordingly, the entrance audiogram in June 1967 is assumed to be in ASA units.  The ASA units in the Veteran's June 1967 audiogram must be converted to the International Standard Organization (ISO) units.

The induction examination dated in June 1967 reflects the following audiometric thresholds.  Converted values in ISO units are noted in parentheses:

HERTZ
500
1000
2000
3000
4000
RIGHT
15 (20)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
5 (20)
25 (35)
15 (25)
15 (25)
20 (25)

The induction examination reflects several audiometric thresholds in excess of 25 decibels in the left ear.  The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. at 155, 159-160 (1993).  With respect to the left ear, the Veteran had some hearing loss at the higher frequencies at the time of his enlistment examination.  These findings were also not addressed by the December 2009 VA examination.

On remand, an addendum opinion is needed to address the audiometric findings noted upon induction as well as the Veteran's report of ear pain and pressure during service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Right Foot Condition

The Veteran asserts that he injured his right foot during service when he jumped off of a truck.  The Veteran asserts that he had light duty for a couple of weeks and that his foot was wrapped up.  The Veteran asserts that he had toe surgery after service that is related to his right foot injury in service.  

Service treatment records do not reflect complaints or treatment regarding the right foot.  The Veteran is competent to report a right foot injury.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Post-service VA treatment records, dated in July 2007, reflect complaints of pain in the right great toe.  

As there is competent evidence of current right foot disability and an in-service injury, an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Request to Reopen Claim for
Service Connection for Residuals of a Left Arm Burn

The Veteran had not been provided fully compliant notice as to how to substantiate his request to reopen a claim for service connection for residuals of a burn of the left arm.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such notice should be furnished on remand.

The Veteran asserts that a left arm burn occurred when he fell into a heater.  The Veteran has indicated that he was hospitalized during service for treatment of his left arm.  

In a statement dated in September 1984, the Veteran indicated that his burn occurred in the latter part of 1968 and that he was hospitalized for a month or two at Camp Page, Korea.  Records of hospitalization for treatment of arm burns during service are not currently in evidence.  The AMC/ RO should request that the Veteran identify the dates of his hospitalization at Camp Page and should then attempt to obtain records identified by the Veteran.   

Lastly, the Veteran has indicated that he currently receives treatment at the Bay Pines VA.  The most recent VA treatment records in evidence are dated in April 2012.  The AMC/ RO should obtain any records dated since April 2012 and associate them with the record.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the claimed hearing loss, tinnitus, left arm and right foot disabilities since April 2012 and associate the records with the claims folder or with the electronic record. Any negative reply should be noted in the claims folder.  

2.  Send the Veteran appropriate notice with respect to his request to reopen the claim for service connection for residuals of a left arm burn.  The notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006). 

3.  Return the claims file to the December 2009 VA examiner for preparation of an addendum opinion.  If the December 2009 examiner is not available, another qualified audiologist should provide the opinion.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination.  The examiner should review the claims file and should opine, with supporting rationale, regarding the following:

a.  Whether it is at least as likely as not (50 percent or greater likelihood) that left ear hearing loss, which pre-existed service, increased in severity as a result of service, and if so, whether there is clear and unmistakable evidence that any such increase in severity was beyond its natural progression.  Note: The VA examiner should also specifically consider the audiometric findings as noted on the Veteran's June 1967 induction examination as converted from ASA units to ISO units (see above).

b. Whether it is at least as likely as not that the Veteran's current right ear hearing loss is etiologically related to service. 

c.  Whether it is at least as likely as not that the Veteran's current tinnitus is etiologically related to service.

In rendering the requested opinions, the examiner should address the June 1967 audiogram and the April 1968 complaint of ear pain and pressure in the ears. 

The claims file must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should discuss why this is the case.  The examiner should indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Schedule the Veteran for a VA examination of his right foot.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  The examiner should diagnose any current disability of the right foot.  The examiner should state whether  a current right foot disability is at least as likely as not (50 percent or greater likelihood) related to a foot injury in service.  

The examiner must elicit from the Veteran the history of symptoms of his disability and consider them in rendering the opinion.  For the purposes of the opinion, the VA examiner should be advised that the Board finds the Veteran competent with regard to his report that he injured his right foot when he jumped off of a truck.  

The examiner should provide a detailed rationale for the opinion.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  Attempt to obtain hospitalization records from Camp Page for treatment received by the Veteran for left arm burn scars during service in 1968.  All efforts to obtain the records should be documented, including if the records are determined to be unavailable.  

6.  If new medical records of treatment for a left arm burn during service are obtained, schedule the Veteran for a VA examination of his left arm.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  The examiner should diagnose any current disability of the left arm, to include any disability of the muscles or nerves, and any scars.  The examiner should state whether any such disability is at least as likely as not (50 percent or greater likelihood) related to a burn in service.  

The examiner must elicit from the Veteran the history of symptoms of his disability and consider them in rendering the opinion.  The examiner should provide a detailed rationale for the opinion.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

7.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the VA examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

8.  After the requested development has been completed, the AMC/RO should readjudicate the claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



